Per Curiam.

We affirm the order of the Appellate Division in the absence of any proof in the record that the applicant was an actual resident of the State of New York at the time of filing his application for admission to practice (CPLR 9406, subd. 3). In that view of the matter we do not reach the question of the validity of a durational residence requirement.
We take this opportunity to invite attention to what appears to us to be the high desirability of legislative reconsideration of the broad basis of eligibility for admission to the Bar, including requirements as to both residency and employment (cf. L. 1974, ch. 75).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur in Per Curiam opinion.
Order affirmed.